Citation Nr: 0521977	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  05-07 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a left knee 
disorder. 

5.  Entitlement to service connection for back pain. 

6.  Entitlement to service connection for a condition claimed 
as a thyroid disorder. 

7.  Entitlement to service connection for an eye condition, 
claimed as vision impairment. 

8.  Entitlement to service connection for ruptured 
diverticulum of the sigmoid colon.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran was a member of the Alabama Army National Guard 
from December 1978 to September 1997, with a period of active 
duty for training (ACDUTRA) from January 17, 1979, to June 
13, 1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2004 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In a statement in support of claim (VA Form 21-4138), 
received in June 2005, the veteran requested a personal 
hearing in Montgomery, Alabama.  However, the request is 
unclear as to what type of hearing the veteran wants; that is 
he did not specify whether he wishes to appear before RO 
personnel, a Veterans Law Judge at the RO, or a 
videoconference.  Consequently, this matter must be remanded 
to clarify the veteran's hearing request and afford the 
veteran a local and/or Board hearing, if indicated.  

To ensure that all due process requirements are met, the 
matters on appeal are hereby REMANDED to the RO, via the AMC, 
for the following action: 

1.  The AMC should contact the veteran 
and request that he clarify the specific 
nature of the hearing he requested in his 
statement submitted in June 2005.  In 
accordance with the veteran's 
clarification, the AMC should schedule a 
hearing before a Decision Review Officer, 
a video conference hearing before a 
Veterans Law Judge, or a before traveling 
Veterans Law Judge.  The veteran should 
be advised of the hearing schedule and 
scheduled for a hearing that, to the 
extent possible, accommodates any request 
he may have regarding time or date of 
appearance.  He should be informed of the 
consequences of failing to appear for the 
hearing.  All communications with the 
appellant regarding the scheduling of the 
hearing should be documented in the 
claims folder.  

2.  Notice should be sent to the veteran 
and his service representative, a copy of 
which should be associated with the 
claims file.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to comply with due process 
requirements.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

